Per Curiam:'

This was the second trial of an action in ejectment. On motion therefor, the court rendered judgment for the defendants on the pleadings. This is assigned as error. The plaintiff in the action claimed to be the owner of the property in controversy and entitled to its possession. The defendants denied plaintiff’s ownership, and in their cross-petition for affirmative relief alleged that one Amanda Miller was the owner of the property and that she had executed to them an oil-and-gas lease under which they were in possession, and they asked that the plaintiff’s claim of ownership be canceled. To this cross-petition the plaintiff filed a general denial, and reaffirmed her ownérship of the land.
These pleadings puc in issue the ownership of the land as one of the material facts to be determined before the court could decide the ultimate rights of the parties. It was therefore error for the court, while this issue was undetermined, to render a judgment on the pleadings.
The motion to dismiss this proceeding is denied, the judgment reversed, and the cause remanded for further proceedings.